Citation Nr: 1821922	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel







INTRODUCTION

The Veteran served on active duty from May 1967 to November 1968.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Portland, Oregon. 

The Board notes that non service-connected pension benefits were granted by the RO in February 2014; consequently, the issue is no longer in appellate status.  

In January 2017, the Veteran withdrew his request for hearing before the Board to be held at his local RO and thus, there are no outstanding hearing requests.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

Hepatitis C was not shown during service, not present until many years thereafter, and it is not shown to be related to his military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for hepatitis C.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.   38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Veteran contends that he is entitled to service connection for hepatitis C.  The RO notified the Veteran of the risk factors for hepatitis C in July 2009.  The Veteran maintains the disease is the result of immunization in service by air gun injection.  

Service treatment records are negative for complaints or treatment for hepatitis C or immunization by air gun injection.  Post-service, the Veteran was first diagnosed with hepatitis C in 1998.  See October 2009 and March 2013 reports of VA examination.  VA treatment records dated in October 1997 reveal a history of alcohol abuse and intravenous (IV) drug use greater than 15 years.  Additional records note chronic hepatitis C, which was treated and became undetectable by 2015.  See e.g. VA treatment records dated in December 2015, May 2016, and June 2016.

Upon review of the evidence above, the Board finds that service connection is not warranted for hepatitis C.  Indeed, while there is a diagnosis of hepatitis C during the appeal period, there is no competent evidence of a nexus to service.  In this regard, the Board notes that the record is completely devoid of any medical evidence relating the hepatitis C to service, to include the October 2009 VA examination opinion.  The examiner noted that hepatitis C was first diagnosed in 1998 during a routine screening.  The Veteran indicated that he was surprised by the diagnosis because he had no symptoms referable to liver disease, other than mild fatigue.  The Veteran had a self-inflicted left arm tattooed burn mark.  He had a history of polysubstance abuse including IV amphetamines and cocaine, as well as alcohol abuse.  The examiner indicated that while it is biologically conceivable that air gun transmission of hepatitis C may occur, the Veteran's hepatitis C was due to his history of injectable drug use and/or his self-tattooing.  

The Board is cognizant that the Veteran is competent to report symptoms associated with hepatitis C.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he has hepatitis C as a result of service, these statements are not found to be credible as they are not supported by any other evidence of record.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In sum, the evidence is not in relative equipoise.  The file contains no record of an in-service incident or injury likely to have resulted in hepatitis C.  This condition was not shown during service or for years thereafter.  The earliest diagnosis was not until 1998.  The record does not contain medical evidence linking the condition to service and in fact, seems to establish that it is secondary to intravenous drug abuse and self-tattooing.  Thus, the preponderance of the evidence is against the claim and 
the appeal must therefore be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Service connection for hepatitis C is denied. 


____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


